 

EXHIBIT 10.1

 

MUTUAL TERMINATION AGREEMENT

 

This MUTUAL TERMINATION AGREEMENT (this “Agreement”), dated as of June 29, 2020,
is by and among Synacor, Inc., a Delaware corporation (“Synacor”), Qumu
Corporation., a Minnesota corporation (“Qumu”), and Quantum Merger Sub I, Inc.,
a Minnesota corporation.

 

W I T N E S S E T H:

 

WHEREAS, the parties have entered into that certain Agreement and Plan of Merger
and Reorganization, dated as of February 11, 2020 (the “Merger Agreement”) and
any capitalized term used but not otherwise defined herein shall have the
meaning set forth in the Merger Agreement;

 

WHEREAS, Section 9.1(a) of the Merger Agreement provides that the Merger
Agreement may be terminated at any time prior to the Effective Time by mutual
written consent of Synacor and Qumu; and

 

WHEREAS, the Synacor Board and the Qumu Board each has determined that it is in
the best interests of Synacor and the stockholders of Synacor and of Qumu and
the shareholders of Qumu, respectively, to terminate the Merger Agreement in
accordance with the terms hereof.

 

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements contained herein, and intending to be legally bound
hereby, the parties agree as follows:

 

1. On the date hereof, Qumu shall pay to Synacor an amount equal to $250,000 by
wire transfer of immediately available funds to an account or accounts
designated in writing by Synacor. In addition, Qumu shall pay to Synacor a fee
equal to $1,450,000 (the “Additional Amount”) in the event that either (a)
within fifteen (15) months following the date hereof, an Acquisition Transaction
in respect of Qumu is consummated with a Person other than Synacor or (b) (i)
within fifteen (15) months following the date hereof, Qumu enters into a binding
definitive agreement for an Acquisition Transaction with a Person other than
Synacor and (ii) such Acquisition Transaction is ultimately consummated (whether
or not during the foregoing fifteen (15)-month period). Qumu shall pay the
Additional Amount to Synacor by wire transfer of immediately available funds to
an account or accounts designated in writing by Synacor within one business day
of the consummation of such Acquisition Transaction. For the purposes of this
Agreement, all references to fifteen percent (15%) or eighty-five percent (85%)
in the definition of “Acquisition Transaction” of the Merger Agreement shall be
replaced by fifty percent (50%).

 

2. The parties hereto mutually agree to terminate the Merger Agreement,
effective as of the date of this Agreement, such agreement constituting the
requisite mutual agreement and written consent required to terminate the Merger
Agreement pursuant to Section 9.1(a) of the Merger Agreement and otherwise as
may be required pursuant to applicable Legal Requirements. Synacor acknowledges
and agrees that the date of this Agreement is the “Expiration Date” under the
Qumu Support Agreements. Qumu acknowledges and agrees that the date of this
Agreement is the “Expiration Date” under the Synacor Support Agreements.

 

   

 

 

3. The parties hereto agree that the Merger Agreement is hereby and forthwith
void and without effect and none of Synacor, Qumu, any of their respective
Subsidiaries, any of their respective Affiliates or any of the shareholders,
officers or directors of any of them shall have any liability of any nature
whatsoever under the Merger Agreement, the Qumu Support Agreements or the
Synacor Support Agreements, or in connection with the transactions contemplated
by the Merger Agreement, the Qumu Support Agreements or the Synacor Support
Agreements, or the termination of any of the foregoing; except that Section
7.5(h) of the Merger Agreement, the proviso of Section 9.3(a) of the Merger
Agreement, and the Confidentiality Agreement shall survive such termination of
the Merger Agreement (collectively, the “Surviving Provisions”).

 

4. In consideration of the covenants, agreements and undertakings of the parties
set forth herein, effective the date hereof, each party, on behalf of itself and
its respective present and former Subsidiaries, Affiliates, officers, directors,
stockholders, employees, agents, representatives, successors and assigns
(collectively, “Releasors”) hereby releases, waives, and forever discharges the
other parties and their respective present and former Subsidiaries, Affiliates,
officers, directors, stockholders, employees, agents, representatives,
successors and assigns (collectively, “Releasees”) of and from any and all
actions, causes of action, suits, losses, liabilities, damages, claims, and
demands, of every kind and nature whatsoever, whether now known or unknown,
foreseen or unforeseen, matured or unmatured, suspected or unsuspected, in law
or in equity, which any of such Releasors ever had, now have, or hereafter may
have against any of such Releasees for, upon, or by reason of any matter, cause,
or thing whatsoever from the beginning of time through the date of this
Agreement arising out of or relating to the Merger Agreement, the Qumu Support
Agreements or the Synacor Support Agreements, or in connection with the
transactions contemplated by the Merger Agreement, the Qumu Support Agreements
or the Synacor Support Agreements, or the termination of any of the foregoing
(collectively, “Claims”); provided that notwithstanding the foregoing, nothing
herein shall release a party from, and Claims shall not include, the obligations
of such party under this Agreement or the Surviving Provisions. The Releasors
irrevocably covenant not to assert any claim or demand, or commence, institute
or voluntarily aid in any way, or cause to be commenced or instituted any
proceeding of any kind against any Releasee based upon any Claim.

 

5. On the date hereof, Synacor and Qumu will jointly issue the press release
attached hereto as Exhibit A announcing the termination of the Merger Agreement.
Each of Synacor and Qumu shall consult with the other party hereto before
issuing any other press release or making any other public announcement or
statement with respect to this Agreement, the Merger Agreement, the Merger or
any other transactions contemplated by the Merger Agreement, and shall not issue
any such press release or make any such public announcement or statement without
the prior written consent of the other party hereto (which consent shall not be
unreasonably withheld, conditioned or delayed); provided, however, that (a) a
party may, without the prior consent of the other party hereto, issue any such
press release or make any such public announcement or statement as may be
required by Legal Requirement or the rules and regulations of Nasdaq if it first
notifies and consults with the other party hereto prior to issuing any such
press release or making any such public announcement or statement; and (b) each
party may, without consultation or consent of the other party, make any public
statement in response to questions from the press, analysts, investors or those
attending industry conferences, make internal announcements to employees and
make disclosures in filings by such party with the SEC, so long as such
statements are consistent with previous press releases, public disclosures or
public statements made by such party in compliance with this Agreement.

 

 2 

 

 

6. Each party hereby represents and warrants to the other party that (a) such
party has full corporate power and authority to execute and deliver this
Agreement, (b) the execution and delivery of this Agreement, the termination of
the Merger Agreement, the Qumu Support Agreements or the Synacor Support
Agreements, and consummation of the other transactions contemplated hereby have
been duly and validly approved by the Board of Directors of such party, (c) no
other corporate proceedings on the part of such party are necessary to approve
this Agreement or the termination of the Merger Agreement, the Qumu Support
Agreements or the Synacor Support Agreements, or to consummate the other
transactions contemplated hereby and (d) this Agreement has been duly and
validly executed and delivered by such party (assuming due authorization,
execution and delivery by the other parties) and constitutes a valid and binding
obligation of such party, enforceable against such party in accordance with its
terms (except insofar as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar Legal Requirements
affecting creditors’ rights generally, or by principles governing the
availability of equitable remedies).

 

7. This Agreement may not be amended except by an instrument in writing signed
on behalf of each of the parties hereto and duly approved by the Synacor Board
and the Qumu Board. Any agreement on the part of a party hereto to any extension
or waiver of the Agreement shall be valid only if set forth in a written
instrument signed on behalf of such party.

 

8. All fees, costs and expenses incurred in connection with this Agreement and
the transactions contemplated hereby shall be paid by the party incurring such
expenses.

 

9. The parties have participated jointly in negotiating and drafting this
Agreement. In the event that an ambiguity or a question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of a provision of this
Agreement. When a reference is made in this Agreement to Sections or paragraphs,
such reference shall be to a Section or paragraph of this Agreement unless
otherwise indicated. Whenever the words “include,” “includes” or “including” are
used in this Agreement, they shall be deemed to be followed by the words
“without limitation.” The word “or” shall not be exclusive. References to “the
date hereof” shall mean the date of this Agreement.

 

10. Neither this Agreement nor any of the rights, interests or obligations
hereunder shall be assigned by any of the parties hereto (whether by operation
of law or otherwise) without the prior written consent of the other party (which
may be withheld by such other party in its sole discretion). Any purported
assignment in contravention hereof shall be null and void. Subject to the
preceding sentence, this Agreement will be binding upon, inure to the benefit of
and be enforceable by the parties and their respective successors and assigns.
This Agreement (including the documents and instruments referred to herein) is
not intended to confer upon any Person other than the parties hereto any rights
or remedies hereunder.

 

11. Sections 10.3, 10.8 through 10.10 and 10.12 through 10.15 of the Merger
Agreement are hereby incorporated into this Agreement by reference, and shall
apply hereto as though set forth herein, mutatis mutandis.

 

[Signature Page Follows]

 

 3 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Termination Agreement to
be executed by their respective officers thereunto duly authorized as of the
date first above written.

 

  SYNACOR, INC.         By: /s/ Himesh Bhise   Name: Himesh Bhise   Title: Chief
Executive Officer         QUMU CORPORATION         By: /s/ Vern Hanzlik   Name:
Vern Hanzlik   Title: Chief Executive Officer         QUANTUM MERGER SUB I, INC.
        By: /s/ Himesh Bhise   Name: Himesh Bhise   Title: Chief Executive
Officer

 

 4 

 

 

EXHIBIT A

FORM OF PRESS RELEASE

 



[ex99-1_001.jpg] [ex99-1_002.jpg]

 

Synacor and Qumu Announce Mutual Termination of Merger Agreement

 

BUFFALO, NY, and MINNEAPOLIS, MN, June 29, 2020 – Synacor, Inc. (Nasdaq: SYNC),
a leading provider of cloud-based Collaboration and Identity Management software
and services serving global enterprises, video, internet and communications
providers, and governments, and Qumu Corporation (Nasdaq: QUMU) a leading
provider of tools to create, manage, secure, distribute and measure the success
of live and on-demand video for the enterprise, today announced that the
companies have mutually agreed to terminate their proposed all-stock merger
agreement, previously announced on February 11, 2020.

 

The termination was approved by the Boards of Directors of both companies.

 

In a joint statement, Kevin Rendino, Chairman of Synacor, and Neil Cox, Chairman
of Qumu, said, “We mutually concluded after careful consideration that it would
not be prudent to continue to pursue the combination and integration of our
companies. We are confident this is the right decision for our shareholders, our
customers and our employees. This decision will ensure each of Synacor and Qumu
can dedicate the resources and focus to pursue opportunities in their respective
industries and businesses.”

 

Additional details regarding the termination agreement will be set forth in a
Current Report on Form 8-K to be filed by each of Synacor and Qumu with the
Securities and Exchange Commission on June 29, 2020.

 

About Synacor

 

Synacor (Nasdaq: SYNC) is a cloud-based software and services company serving
global video, internet and communications providers, device manufacturers,
governments and enterprises. Synacor’s mission is to enable its customers to
better engage with their consumers. Its customers use Synacor’s technology
platforms and services to scale their businesses and extend their subscriber
relationships. Synacor delivers managed portals, advertising solutions, email
and collaboration platforms, and cloud-based identity management.
www.synacor.com

 

About Qumu

 

Qumu Corporation (Nasdaq: QUMU) is the leading provider of best-in-class tools
to create, manage, secure, distribute and measure the success of live and
on-demand video for the enterprise. Backed by the most trusted and experienced
team in the industry, the Qumu platform enables global organizations to drive
employee engagement, increase access to video, and modernize the workplace by
providing a more efficient and effective way to share knowledge.

 

Synacor Contact:

 

FNK IR

Rob Fink

+1.646.809.4048

rob@fnkir.com

 

Meredith Roth

VP, Marketing & Corporate Communications

Synacor

+1.770.846.1911

mroth@synacor.com

 

Qumu Contact:

 

Dave Ristow

Chief Financial Officer

Qumu Corporation

+1.612.638.9045

dave.ristow@qumu.com

 

 

 